Opinion by
- President Judge Crumlish,
' The City of Pittsburgh appeals an order' of the' Milk Marketing Board raising minimum milk prices by $.05 per gallon in 15 western Pennsylvania counties. We.reverse and remand.
. On July 23, 1980, the Milk Marketing Board held hearings to review the minimum milk prices for the Western Milk Marketing Area. Testimony was presented by an accountant who represented seven independent dealers. Based upon the dealers’ composite statement of operations, the accountant testified that area dealers were not realizing a “fair return” as provided for in Section 801 of the Milk Marketing Law.1
Counsel for the City of Pittsburgh, during cross-examination, requested to see the seven individual statements of operations that comprised the composite from which the accountant had testified. The Board refused this request, stating that the individual statements were confidential pursuant to Section 310 of the Milk Marketing Law.. We disagree.
- Admittedly, Section 310 classified as confidential-certain information obtained by the Board while discharging its statutory duties. However, Section 310 •specifically provides “any evidence, statements or other testimony offered by parties other than board *424employes or agents during official hearings before the board shall be subject to full examination and cross-examination.” 31 P.S. §700j-310.
Since the individual statements were relied upon by the accountant in formulating his testimony, the Board erred in not permitting them to be examined.2
Reversed.
Oeder
The Milk Marketing Board order dated November 12,1980, is reversed. This matter is remanded for proceedings not inconsistent with the decision rendered this date.

 Act of July 31, 1968, P.L. 963, as amended, 31 P.S. §700j-101.


 We are careful to point out that the seven individual statements are dispositive of the issue as to whether the Board’s decision was based upon review of a cross-section of dealers who are representative of the average efficient dealers in the area. See 31 P.S. §700j-801.